Pee Curiam,
The only assignment of error is the refusal of the court to enter judgment against defendants for want of sufficient affidavit of defence.
We have examined the statement of claim, based upon the written contract between plaintiffs and defendants, wherein the former agree to drill for the latter certain wells for the purpose of supplying reservoirs, etc., and also the original and supplemental affidavits of defence thereto, and are not by any means convinced that there was any error in denying plaintiffs’ motion for judgment. The appeal is therefore dismissed at the costs of the appellants without prejudice, etc.